Knab v Robertson (2020 NY Slip Op 01815)





Knab v Robertson


2020 NY Slip Op 01815


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1210 CA 19-00727

[*1]ROBERT M. KNAB, JR., PLAINTIFF-RESPONDENT,
vDREW ROBERTSON, GRACEANN ROBERTSON, PAUL ROBERTSON, DEFENDANTS-RESPONDENTS, AND FOIT-ALBERT ASSOCIATES, ARCHITECTURE, ENGINEERING AND SURVEYING, P.C., DEFENDANT-APPELLANT. 


LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (RICHARD S. POVEROMO OF COUNSEL), FOR DEFENDANT-APPELLANT.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
BOUVIER PARTNERSHIP LLP, BUFFALO (PAUL F. HAMMOND OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered September 21, 2018. The order, among other things, denied the motion of defendant Foit-Albert Associates, Architecture, Engineering and Surveying, P.C. for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 12, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court